No. 20-3835
United States of America v. Chappelle




                                  In the
           United States Court of Appeals
                      For the Second Circuit


                            August Term, 2021
                              No. 20-3835

                       UNITED STATES OF AMERICA,
                               Appellant,

                                        v.

                       DAMON CHAPPELLE, AKA D,
                          Defendant-Appellee,

             TYRONE DAVIS, CHARLES BONNER, AKA H,
          JAMIL SPELLER, RAHEEM JEFFERSON, ZYKIA SPELLER,
                            Defendants.



           On Appeal from the United States District Court
               for the Southern District of New York



                        ARGUED: DECEMBER 2, 2021
                         DECIDED: JULY 21, 2022

        Before: CALABRESI, CHIN, and NARDINI, Circuit Judges.
       This appeal requires us to decide whether Hobbs Act robbery
is a “crime of violence” under the career offender provision of the
United States Sentencing Guidelines. U.S.S.G. § 4B1.2(a). Applying
the categorical approach, we now hold—joining the seven other
Courts of Appeals that have considered the issue—that Hobbs Act
robbery is not categorically a “crime of violence” under § 4B1.2(a)
because it can apply to violence against property, not just against
people. Accordingly, we AFFIRM the judgment of the United States
District Court for the Southern District of New York (Laura Taylor
Swain, Judge).


                         JACOB R. FIDDELMAN (Edward B. Diskant,
                         Won S. Shin, on the brief), Assistant United
                         States Attorneys, for Audrey Strauss, United
                         States Attorney for the Southern District of
                         New York, New York, NY, for Appellant.

                         STEVEN Y. YUROWITZ, Newman                &
                         Greenberg LLP, New York, NY,             for
                         Defendant-Appellee.


WILLIAM J. NARDINI, Circuit Judge:

      This appeal requires us to decide whether Hobbs Act robbery

is categorically a “crime of violence” under the career offender

provision of the United States Sentencing Guidelines. United States

Sentencing Commission, Guidelines Manual § 4B1.2(a) (Nov. 2018)




                                     2
(U.S.S.G.). 1 Joining the seven other Courts of Appeals that have

considered the issue, 2 we conclude that it is not. That is because

Hobbs Act robbery can be committed based solely on violence against

property, whereas a “crime of violence” under § 4B1.2 must be based

on violence against people.

        Chappelle was convicted of conspiracy to commit Hobbs Act

robbery. Application Note 1 to § 4B1.2 provides that, among other

things, a conspiracy to commit a crime of violence is itself a crime of

violence. The United States District Court for the Southern District of

New York (Laura Taylor Swain, Judge) held that it was not obligated

to defer to Application Note 1 because it was inconsistent with




        1 Because Chappelle was sentenced pursuant to the 2018 version of the
Guidelines Manual, our holdings in this case apply to the provisions in that
Manual.
        2 United States v. Scott, 14 F.4th 190, 195 (3d Cir. 2021); United States v. Prigan,

8 F.4th 1115, 1120 (9th Cir. 2021); United States v. Green, 996 F.3d 176, 179 (4th Cir.
2021); Bridges v. United States, 991 F.3d 793, 802 (7th Cir. 2021); United States v.
Eason, 953 F.3d 1184, 1195 (11th Cir. 2020); United States v. Camp, 903 F.3d 594, 604
(6th Cir. 2018); United States v. O’Connor, 874 F.3d 1147, 1158 (10th Cir. 2017).




                                             3
§ 4B1.2(a). 3 It therefore held that Chappelle’s conspiracy conviction

was not a “crime of violence,” calculated Chappelle’s advisory

Sentencing Guidelines without reference to the career offender

provisions, and sentenced him to time served followed by supervised

release. The Government appealed.

       We need not rule upon the validity of Application Note 1 in this

context because the object of Chappelle’s conspiracy offense (Hobbs

Act robbery) was not a crime of violence as defined by § 4B1.2. And

if the object of the conspiracy is not a crime of violence, then the

conspiracy itself cannot be one either (at least, not by virtue of

Application Note 1). Accordingly, we AFFIRM the judgment of the

district court.




       3 The court concluded that in United States v. Jackson, 60 F.3d 128 (2d Cir.
1995), we decided only that Application Note 1 was not inconsistent with
§ 4B1.2(b) (“controlled substance offense”), and that we did not address whether
Application Note 1 was inconsistent with § 4B1.2.(a) (“crime of violence”).




                                        4
I.    Background

      On December 18, 2013, Chappelle was charged in a three-count

indictment with conspiracy to distribute narcotics in violation of 21

U.S.C. §§ 846 and 841(b)(1)(A) (Count One), conspiracy to commit

Hobbs Act robbery in violation of 18 U.S.C. § 1951 (Count Two), and

possession of a firearm during a crime of violence or drug trafficking

offense in violation of 18 U.S.C. § 924(c)(1)(A)(i) (Count Three). On

December 23, 2014, Chappelle pled guilty to Counts Two and Three

of the indictment pursuant to a plea agreement specifying that the

§ 924(c) charge was predicated solely on Count Two. In the plea

agreement, Chappelle stipulated that he was a career offender under

§ 4B1.1 and waived his right to appeal or collaterally attack any

sentence of 327 months in prison or less.

      Prior to Chappelle’s original sentencing, the United States

Probation Office calculated Chappelle’s Guidelines range to be 262 to

327 months of imprisonment, just as the parties had stipulated in the

plea agreement. During Chappelle’s original sentencing hearing on



                                  5
September 21, 2015, the district court agreed and determined that

(under the 2014 U.S. Sentencing Guidelines) Chappelle’s conviction

for Hobbs Act robbery conspiracy qualified as a crime of violence

under § 4B1.2, and therefore (in conjunction with certain of

Chappelle’s prior convictions) triggered application of the career

offender Guideline in § 4B1.1. As a career offender, Chappelle’s total

offense level would normally have been 29 and his criminal history

category would have been VI by virtue of § 4B1.1(b) (yielding an

advisory range of 151 to 188 months), but his § 924(c) conviction

triggered a higher range of 262 to 327 months under § 4B1.1(c)(3). The

defense did not object but requested a below-Guidelines sentence for

certain reasons unrelated to Chappelle’s status as a career offender.

The district court sentenced Chappelle to 120 months in prison on

Count Two, plus 60 months on Count Three, to run consecutively,

followed by five years of supervised release. The court also granted




                                  6
the Government’s motion to dismiss Count One of the indictment (the

drug trafficking charge).

      On May 18, 2020, this Court vacated Chappelle’s conviction on

Count Three under § 924(c) in light of our intervening decision in

United States v. Barrett, 937 F.3d 126 (2d Cir. 2019), which held that

conspiracy to commit Hobbs Act robbery is not a predicate crime of

violence for purposes of § 924(c). We remanded the matter to the

district court to determine whether to resentence Chappelle on Count

Two—for Hobbs Act robbery conspiracy—in light of the vacatur of

the § 924(c) conviction. On remand, the district court and the parties

agreed that resentencing was appropriate.

      At resentencing, the district court considered the Probation

Office’s updated Guidelines calculation. The Probation Office again

concluded—this time under the 2018 Guidelines—that Chappelle was

a career offender. Applying those Guidelines (this time without a

§ 924(c) conviction), the Probation Office suggested (and the




                                  7
Government agreed) that Chappelle’s advisory Guidelines range was

now 151 to 188 months, based on an offense level of 29 and a criminal

history category VI.

        Chappelle asserted on remand, however, that he was no longer

a career offender because his conviction for Hobbs Act robbery is not

a crime of violence under § 4B1.2. This argument hinged on the fact

that the 2018 career offender Guideline was narrower than the 2014

version because in 2016, the residual catch-all provision had been

removed. 4 Specifically, Chappelle argued that Application Note 1,



        4 The 2014 career offender Guideline defined a “crime of violence” as “any
offense under federal or state law, punishable by imprisonment for a term
exceeding one year, that (1) has as an element the use, attempted use, or threatened
use of physical force against the person of another, or (2) is burglary of a dwelling,
arson, or extortion, involves use of explosives, or otherwise involves conduct that
presents a serious potential risk of physical injury to another.” U.S.S.G. § 4B1.2(a) (2014)
(emphasis added). This latter phrase was removed in 2016, see U.S.S.G. Supp. to
App’x. C, amend. 798, and thus the 2018 Manual applicable to Chapelle’s
resentencing provided instead that a “crime of violence” was defined as “any
offense under federal or state law, punishable by imprisonment for a term
exceeding one year, that (1) has as an element the use, attempted use, or threatened
use of physical force against the person of another, or (2) is murder, voluntary
manslaughter, kidnapping, aggravated assault, a forcible sex offense, robbery,
arson, extortion, or the use or unlawful possession of a firearm described in 26
U.S.C. § 5845(a) or explosive material as defined in 18 U.S.C. § 841(c).” U.S.S.G.
§ 4B1.2(a) (2018).




                                             8
which provides that the definition of a “crime of violence” “include[s]

the offenses of aiding and abetting, conspiring, and attempting to

commit such offenses,” U.S.S.G. § 4B1.2 cmt. n. 1 (2018), is now

inconsistent with the Guidelines and therefore invalid. Accordingly,

using the non-career offender Guidelines, Chappelle argued that his

offense level should be 24 and his criminal history category should be

III (based on his six criminal history points), resulting in a Guidelines

range of 63 to 78 months.

      During the resentencing hearing on September 9, 2020, the

district court agreed with Chappelle that Application Note 1 was

invalid to the extent it incorporated conspiracy offenses into § 4B1.2.

The district court reasoned that, under the Supreme Court’s decision

in Stinson v. U.S., 508 U.S. 36 (1993), Application Note 1 is inconsistent

with the Guideline it purports to interpret—§ 4B1.2—because it

improperly expands the definition of a “crime of violence” under that

section by adding certain inchoate offenses not otherwise




                                    9
encompassed by the definition set forth in the Guideline. Therefore,

according to the district court, Application Note 1 is not entitled to

the controlling weight afforded to Guidelines commentary that

merely interpret or explain a Guideline provision.          Accordingly,

under the 2018 Guidelines, the district court determined that

Chappelle was no longer a career offender. His adjusted offense level

was therefore five points lower than at his original sentencing because

ten points were subtracted by removing his status as a career

offender, while five points were added under § 2B3.1(b)(2) because a

firearm was used in connection with the offense. The district court

reduced Chappelle’s offense level by an additional point without

objection from the parties because of a clerical error, resulting in a

total offense level of 23. As a result, the district court determined that

Chappelle’s Guidelines range was 57 to 71 months, based on an

adjusted offense level of 23 and a criminal history category III, and




                                   10
resentenced him principally to time served (about 82 months). The

Government now appeals.

II.   Discussion

      On appeal, the Government argues that the district court’s

ruling about Application Note 1 is contrary to controlling precedent

and incorrect on the merits. In response, Chappelle argues that: (1)

the district court correctly held that Application Note 1 is inconsistent

with the plain language of § 4B1.2(a); (2) the Government’s argument

ignores the distinction between a controlled substance offense and a

crime of violence, certain Supreme Court case law, and the

substantive changes to § 4B1.2(a) that occurred in 2016—after many

of the cases cited by the Government; and (3) any error by the district

court is harmless because substantive Hobbs Act robbery is not a

“crime of violence” as that term is defined in § 4B1.2(a) and so, even

assuming the applicability of Application Note 1, a conspiracy to

commit that crime is not itself a crime of violence.




                                   11
      For the reasons discussed below, we agree with Chappelle’s

third argument that substantive Hobbs Act robbery is not a crime of

violence as that term is currently defined under the career offender

Guideline. It follows that conspiracy to commit that offense cannot

be considered a crime of violence under Application Note 1.

Accordingly, we need not—and do not—consider the district court’s

determination regarding whether Application Note 1 is consistent

with § 4B1.2(a).

      A.     Standard of review

      Appellate review of a district court’s sentence “encompasses

two components: procedural review and substantive review.” United

States v. Cavera, 550 F.3d 180, 189 (2d Cir. 2008) (en banc). “A district

court commits procedural error” when, among other things, “it

makes a mistake in its Guidelines calculation.” Id. At 190. We review

de novo a “district court’s interpretation of the Guidelines,” including

“whether a particular crime is a ‘crime of violence.’” United States v.

Gamez, 577 F.3d 394, 397 (2d Cir. 2009).



                                   12
       B.     Hobbs Act robbery is not a “crime of violence” under
              U.S.S.G. § 4B1.2

       On appeal, Chappelle argues that even if the district court erred

as to the validity of Application Note 1, any such error is harmless

because substantive Hobbs Act robbery is not a “crime of violence”

under § 4B1.2, and it therefore follows that Hobbs Act robbery

conspiracy is also not a “crime of violence.” That is so, Chappelle

argues, because Hobbs Act robbery’s force element can be satisfied by

force against property (and not just persons), and so Hobbs Act

robbery is categorically broader than § 4B1.2’s definition of crime of

violence. The Government argues that we should decline to decide

this question on the merits (to allow the district court to address it in

the first instance), and, alternatively, argues that Hobbs Act robbery

is categorically a crime of violence because it is no broader than the

enumerated offenses of robbery and extortion. 5



       5In the alternative, the Government urges us to consider Chappelle’s
underlying conduct to determine whether his Hobbs Act robbery conspiracy is a




                                     13
        We are free to affirm a district court’s ruling on any basis that

appears in the record. See Lotes Co. v. Hon Hai Precision Indus. Co., 753

F.3d 395, 413 (2d Cir. 2014). Both parties have adequately briefed the

question of whether substantive Hobbs Act robbery is a crime of

violence under the 2018 version of § 4B1.2, and so we exercise our

discretion to reach that issue now.

        A defendant is a “career offender” if (1) he was at least eighteen

years old at the time of the instant offense of conviction; (2) the instant




crime of violence. The Government relies on our reasoning in United States v.
Barrett, 903 F.3d 166, 182 (2d Cir. 2018), to argue that such an inquiry is permissible.
But Barrett, as the Government acknowledges, was abrogated by United States v.
Davis, 139 S. Ct. 2319 (2019), which foreclosed the use of this “conduct-specific”
approach, id. at 2327–29; see also United States v. Watkins, 940 F.3d 152, 162–63 (2d
Cir. 2019) (“As a result of Davis, . . . it appears that courts may no longer avail
themselves of this ‘conduct-specific’ approach [even] in cases . . . where the statute
focuses only on present offense conduct, not prior conduct.”). Further, our prior
use of the conduct-specific approach was applied “to current-offense statutes to
determine whether a predicate offense qualifies as a crime of violence under the
residual clause.” Id. at 162. The 2018 career offender Guideline does not contain
such a residual clause, and so the application of a conduct-specific approach to
§ 4B1.2’s definition (by elements and by enumerated offenses) is not permissible
in any case. See, e.g., United States v. Moore, 916 F.3d 231, 237–39 (2d Cir. 2019)
(applying the categorical approach to determine whether federal bank robbery “by
force and violence, or by intimidation” under 18 U.S.C. § 2113(a) is a crime of
violence under § 4B1.2’s enumerated clause).




                                          14
offense of conviction is a “crime of violence” or a “controlled

substance offense”; and (3) he has at least two prior convictions of a

crime of violence or a controlled substance offense. U.S.S.G. § 4B1.1.

For purposes of the 2018 career offender Guideline, a “crime of

violence” is defined as any federal or state offense, punishable by

imprisonment for a term exceeding one year, that:

         (1) has as an element the use, attempted use, or
             threatened use of physical force against the person
             of another, or

         (2) is murder, voluntary manslaughter, kidnapping,
             aggravated assault, a forcible sex offense, robbery,
             arson, extortion, or the use or unlawful possession of
             a firearm described in 26 U.S.C. § 5845(a) or
             explosive material as defined in 18 U.S.C. § 841(c).

U.S.S.G. § 4B1.2(a). Paragraph 1 is commonly called the “elements

clause,” and paragraph 2 is commonly called the “enumerated

offenses clause.” See Nunez v. United States, 954 F.3d 465, 468 (2d Cir.

2020).




                                    15
      We begin the analysis by applying the categorical approach to

determine whether Hobbs Act robbery qualifies as a predicate “crime

of violence” as that term is defined in U.S.S.G. § 4B1.2. See United

States v. Taylor, 142 S. Ct. 2015, 2020 (2022). This analytical framework

requires us to look “not to the facts of the particular . . . case,” but to

the statutory definition of the crime of conviction. Moncrieffe v.

Holder, 569 U.S. 184, 190 (2013) (internal quotation marks omitted).

But if “the least culpable conduct that is punishable under [the Hobbs

Act],” Matthews v. Barr, 927 F.3d 606, 617 (2d Cir. 2019), would not be

a crime of violence under the Guidelines, then any “conviction under

that law cannot count as a[ ] [crime of violence] predicate,” Descamps

v. United States, 570 U.S. 254, 261 (2013).       Under the categorical

approach, “a prior crime [will] qualify as a predicate offense in all

cases or in none.” Id. at 268.




                                    16
         1. Elements Clause

      Turning first to the “elements” clause, a plain reading of

§ 4B1.2(a) demonstrates that the definition of “crime of violence” in

that section covers the use of force or threats of force only against

people. Specifically, that section defines a crime of violence as an

offense that “has as an element the use, attempted use, or threatened

use of physical force against the person of another.”          U.S.S.G.

§ 4B1.2(a)(1) (emphasis added.). By contrast, Hobbs Act robbery is

defined more broadly to include crimes that can be based on threats

against either people or property:

      The term “robbery” means the unlawful taking or
      obtaining of personal property from the person or in the
      presence of another, against his will, by means of actual
      or threatened force, or violence, or fear of injury,
      immediate or future, to his person or property, or property
      in his custody or possession, or the person or property of a
      relative or member of his family or of anyone in his
      company at the time of the taking or obtaining.

18 U.S.C. § 1951(b)(1) (emphasis added). Because the elements of

Hobbs Act robbery sweep more broadly than the “elements clause,”




                                  17
that offense is not a “crime of violence” under § 4B1.2(a)(1). See Scott,

14 F.4th at 195. 6

       The Government contests this reading of the Hobbs Act,

arguing that robbery cannot be committed through the use or threat

of force against property alone because there is no “realistic

probability” that the statute would be invoked in any case that lacked

the use or threat of force against a person. We disagree. The plain

text of the Hobbs Act robbery definition makes clear that it will apply

to force or threats against property, even in the absence of “proximity

between the person from whom the taking occurs and the threat to

property.” Eason, 953 F.3d at 1190–91; see also Green, 996 F.3d at 180

(same). Where the plain statutory language is so abundantly clear,

Chappelle need not identify an actual Hobbs Act robbery prosecution

involving only a threat of force against property to establish the




       6 Accord Prigan, 8 F.4th at 1120; Green, 996 F.3d at 180; Bridges, 991 F.3d at
801; Eason, 953 F.3d at 1193; Camp, 903 F.3d at 600; O’Connor, 874 F.3d at 1158.




                                         18
requisite “realistic probability.” See Hylton v. Sessions, 897 F.3d 57, 63

(2d Cir. 2018) (“There is no . . . requirement . . . [to identify a specific

case] when the statutory language itself, rather than the application

of legal imagination to that language, creates the realistic probability

that” the Government would apply the Hobbs Act robbery statute to

conduct beyond the generic definition of robbery (internal quotation

marks omitted)); see also O'Connor, 874 F.3d at 1154; Eason, 953 F.3d at

1191.

           2. Enumerated Offenses Clause

        The next question is whether Hobbs Act robbery is

categorically broader than generic “robbery” and “extortion,” which

are two offenses listed in the “enumerated clause,” under

§ 4B1.2(a)(2). We conclude that Hobbs Act robbery is broader than

both.

        In determining whether a crime categorically constitutes the

enumerated offense of “robbery,” we compare the elements of the




                                    19
crime at issue (here, Hobbs Act robbery) to the “generic” definition of

robbery, i.e., the “sense in which the term is now used in the criminal

codes of most States.” Taylor v. United States, 495 U.S. 575, 598 (1990).

As we have previously noted, “all fifty states define robbery,

essentially, as the taking of property from another person or from the

immediate presence of another person by force or by intimidation.”

United States v. Jones, 878 F.3d 10, 18 (2d Cir. 2017) (internal quotation

marks omitted).

      Consequently, there are at least two ways in which Hobbs Act

robbery sweeps broader than generic robbery under the categorical

approach. First, as already discussed, Hobbs Act robbery includes

“threatened force, or violence, or fear of injury” to property alone;

generic robbery does not. Second, Hobbs Act robbery encompasses

conduct involving force that is “immediate or future,” while generic

robbery encompasses only “immediate” danger to the victim.

Compare 18 U.S.C. § 1951(b)(1), with Jones, 878 F.3d at 18; accord Scott,




                                   20
14 F.4th at 196 n.2. Because Hobbs Act robbery is broader than generic

robbery, it does not fall within the scope of the enumerated offense of

“robbery” in § 4B1.2(a)(2). See Scott, 14 F.4th at 196. 7

       The Government resists this conclusion by arguing that Hobbs

Act robbery’s use of the term “property” must be read in light of its

antecedent phrase, that is, “the unlawful taking or obtaining of

personal property from the person or in the presence of another,

against his will, by means of actual or threatened force, or violence,

or fear of injury, immediate or future . . . .” 18 U.S.C. § 1951(b)(1).

When so read, the Government contends that the “emphasis of

§ 1951(b)(1) on proximity to the victim means that the offense

effectively requires actual or threatened force against a person, not


       7 Accord Prigan, 8 F.4th at 1120–21; Green, 996 F.3d at 181–82; Bridges, 991
F.3d at 801; Eason, 953 F.3d at 1193–5; Camp, 903 F.3d 600–02; O’Connor, 874 F.3d
1153–55.




                                        21
merely property.” Gov’t Supp. Br. at 3. Accordingly, the Government

argues that this difference in language is an “inconsequential

variation from generic robbery” such that § 1951(b)(1)’s use of the

term “property” is, in effect, superfluous.     Id.   The Government

further points out that the “robbery” Guideline—§ 2B3.1—expressly

includes Hobbs Act robbery. The Government argues that it would

therefore be incongruous to interpret “robbery” as including Hobbs

Act robbery in § 2B3.1, but as not encompassing it in § 4B1.2.

      These arguments fail for three reasons. First, adopting the

Government’s view that the difference in language between the

Hobbs Act and generic robbery is insignificant would require that we

ascribe no meaning at all to § 1951(b)(1)’s inclusion of the language as

to property, and the consequent differences between Hobbs Act

robbery (which includes certain actions against property alone) and

generic robbery (which is limited to offenses against persons).

Second, the Government’s arguments do not address the temporal




                                  22
distinction between Hobbs Act robbery and generic robbery

discussed above, which independently requires the conclusion that

Hobbs Act robbery is not a crime of violence under the career offender

Guideline.     Third, as for the Government’s observation that the

“Robbery” Guideline of § 2B3.1 covers a wide array of robberies

including Hobbs Act robbery, it does so by means of specific statutory

cross-references, see U.S.S.G. § 2B3.1 Commentary, the career offender

Guideline does not adopt the same cross-references, and we have

elsewhere held that “robbery” as used in § 4B1.2 is to be read as a

generic robbery offense, see United States v. Jones, 878 F.3d 10, 18 (2d

Cir. 2017).

      The same logic applies to the enumerated offense of

“extortion.”    Unlike the term “robbery,” the term “extortion” is

specifically defined for purposes of the career offender Guideline.

Application Note 1 to § 4B1.2 defines “extortion” to mean “obtaining

something of value from another by the wrongful use of (A) force,




                                  23
(B) fear of physical injury, or (C) threat of physical injury.” We agree

with the Third Circuit’s reasoning that:

      The most natural reading of “physical injury” is as a
      single term that excludes harm to property. That is
      because “physical” operates as an adjective, modifying
      the word “injury,” and together they connote “bodily
      injury,” meaning “physical damage to a person’s body.”

Scott, 14 F.4th at 197 (alteration omitted) (quoting Black’s Law

Dictionary (11th ed. 2019)); see also United States v. Edling, 895 F.3d

1153, 1157 (9th Cir. 2018) (“[T]he Guidelines’ new definition of

extortion narrows the offense by requiring that the wrongful use of

force, fear, or threats be directed against the person of another, not

property.”). Further, we agree with the Scott court that “any doubt”

about this conclusion is resolved by looking to the definitions of

“physical injury” throughout the Guidelines, which uniformly refer

to “injury” as pertaining to harm to people, not to things. 14 F.4th at

197 (citing U.S.S.G. § 5K2.2 (defining “physical injury”)); id. at 197 n.5

(collecting similar definitions in the Guidelines). By contrast, the




                                   24
Guidelines refer to harm to property using the terms “damage,”

“loss,” or “destruction.” See U.S.S.G. § 5K2.5 (referring to “property

damage or loss”); id. § 2C1.1(c)(3) (referring to “property

destruction”). Accordingly, we conclude that Hobbs Act robbery

does not constitute generic “extortion” as that offense is listed in the

enumerated offenses clause of U.S.S.G. § 4B1.2(a)(2). 8

       The Government counters that the Guidelines’ definition of

extortion, which was added in 2016, “did not alter the long-standing

common law understanding that extortion includes actual or

threatened violence to property.”              Gov’t Supp. Br. at 5.            The

Government acknowledges that the Guidelines defines extortion with

respect to “physical injury,” and that the Guidelines’ usage of that


       8 Accord Prigan, 8 F.4th at 1121; Green, 996 F.3d at 182–83; Bridges, 991 F.3d
at 802; Eason, 953 F.3d at 1194–95; Camp, 903 F.3d at 602–04; O’Connor, 874 F.3d at
1155–58.




                                         25
term in the definition “provides some support for the suggestion that

. . . [extortion] do[es] not encompass robberies achieved by threat to

property.”   Id. at 6.   Nevertheless, the Government maintains—

notwithstanding the more natural reading of the term “physical

injury” as excluding harm to property—that such a reading “would

essentially merge the enumerated crimes of robbery and extortion.”

Id. at 7. But this argument fails because (1) we find no ambiguity in

the Guidelines’ use of the term “physical injury,” for the reasons we

already discussed, and (2) our reading does not subsume the

definition of extortion into that of robbery. The two offenses as

defined under the Guidelines remain distinct for at least one of the

same reasons that Hobbs Act robbery and generic robbery are

distinct, that is, that generic robbery encompasses only “immediate”

danger to the victim whereas extortion is not so temporally (or

geographically) limited. Compare Jones, 878 F.3d at 18, with U.S.S.G.

§ 4B1.2 cmt. n.1.




                                 26
       It follows from the above discussion that because Hobbs Act

robbery is not a crime of violence under the career offender Guideline,

a conspiracy to commit Hobbs Act robbery would not be a crime of

violence by operation of Application Note 1 to § 4B1.2, which

provides that a conspiracy to commit a crime of violence is itself a

crime of violence. We therefore express no view on the district court’s

conclusion regarding the validity of Application Note 1.             Even

applying Application Note 1, Chappelle’s conviction for conspiracy

to commit Hobbs Act robbery is not a crime of violence for purposes

of the 2018 version of the career offender Guideline.

III.   CONCLUSION

       This Court has previously noted that the categorical approach

can produce strange results. See, e.g., United States v. Castillo, 36 F.4th

431, 444 (2d Cir. 2022); Chery v. Garland, 16 F.4th 980, 990–92 (2d Cir.

2021); United States v. Scott, 990 F.3d 94, 125–26 (2d Cir. 2021 (Park, J.,

concurring). Chappelle’s case presents just such a situation. The

object of the conspiracy here was the armed robbery of drug dealers



                                    27
whom Chappelle and his coconspirators expected would be carrying

roughly 29 kilograms of cocaine and seven kilograms of heroin.

Chappelle and his coconspirators were captured on multiple

recorded conversations describing in detail how they would carry out

the robbery, making clear that they and the rest of the crew would be

armed and prepared to kill the victims if necessary. When Chappelle

and his coconspirators were arrested en route to what they believed

would be the location of the robbery, agents found a total of five

firearms, four of which were loaded, along with ski masks, plastic

gloves, a pair of handcuffs, and plastic “zip ties” or “flex cuffs” to be

used as restraints. On these facts, were a court tasked with looking at

Chappelle’s underlying conduct as a whole, it might well conclude

that he committed a crime of violence. But that is not our task under

the categorical approach. And in any event, we recognize that the

district court would have had broad discretion to impose a sentence

above the advisory Guidelines range, had it determined that the




                                   28
suggested range did not fully capture the severity of the crime. The

district court here, which was well versed in the facts of this case and

fully aware of its sentencing discretion, made no such determination.

      In sum, we hold as follows:

      (1) Hobbs Act robbery is not a “crime of violence,” as that term

         is defined in U.S.S.G. § 4B1.2(a) (2018).

      (2) Chappelle’s conviction for conspiracy to commit Hobbs Act

         robbery is therefore also not a “crime of violence” under the

         career offender Guideline by operation of Application Note

         1 to U.S.S.G. § 4B1.2(a) (2018). Accordingly, the district

         court did not err by calculating Chappelle’s advisory

         Guidelines range without reference to the career offender

         Guideline in U.S.S.G. § 4B1.1.

      We therefore AFFIRM the judgment of the district court.




                                  29